Title: Report on the Estimate of Expenditures for 1792, 4 November 1791
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 4, 1791Communicated on November 4, 1791]

[To the Speaker of the House of Representatives]

The Secretary of the Treasury respectfully reports to the House of Representatives the Estimates herewith transmitted, No. I, II, III, IV.



Dollars.   Cents.


The first, relating to the Civil List, or the expenditure for the support of Government during the year 1792, (including incidental and contingent expenses of the several departments and offices) amount to
328.653.56.


The second, relating to certain liquidated claims upon the treasury; to certain deficiencies in former estimates for the current service, and to a provision in aid of the fund heretofore appropriated for the payment of certain officers of the Courts, Jurors, witnesses &c
197.119.49.


The third, relating to the department of War, shewing the stated expenditure of that department, for the year 1792
357.731.61.


The amount of a year’s pensions to invalids
87.463.60⅔


Pay and subsistence to sundry officers, for which no appropriation has yet been made,
10.490.36.


Arrearages due upon Indian affairs for the year 1791, and the sum supposed to be necessary for the year 1792
39.424.71


Expenses incurred for the defensive protection of the frontiers for the years 1790 and 1791, and for which no appropriation has yet been made
37.339.48.


     Amounting together to, Dollars,
1.058.222.81⅔


As appears by Number 4, which contains a summary of the three preceding ones, exhibiting in one view the total sum, as above stated, for which an appropriation is requisite.
The funds, out of which the said appropriation may be made, are, first, the sum of six hundred thousand dollars reserved annually out of the duties on imports and tonnage, by the Act making provision for the debt of the United States, for the support of the government thereof: And secondly, such surplus as shall have accrued to the end of the present year, upon the revenues heretofore established, over and above the sums necessary for the payment of interest on the public debt during the same year, and for the satisfying of other prior appropriations.
Judging from the returns heretofore received at the Treasury, there is good ground to conclude, that that surplus, together with the above-mentioned sum of six hundred thousand dollars, will be adequate to the object.
All which is humbly submitted
Alexr. HamiltonSecretary of the Treasury.

Estimate of the Expenditures for the Civil List of the United States, together with the Incidental and Contingent Expenses of the several Departments and Offices for the Year 1792.
No. I



Dollars. Cents.




For compensation to the President of the United States
25.000.  




That of the Vice-president
5.000.  




Compensation to the Chief Justice
4.000.  





Ditto of five Associate Judges at  3500 dollars per annum each}

17.500.  



To the Judges of the following Districts, Viz:





    Maine
1.000.  




    New Hampshire
1.000.  




    Vermont
800.  




    Massachusetts
1.200.  




    Rhode Island
800.  




    Connecticut
1.000.  




    New York
1.500.  




    New Jersey
1.000.  




    Pennsylvania
1.600.  




    Delaware
800.  




    Maryland
1.500.  




    Virginia
1.800.  




    Kentucky
1.000.  




    North Carolina
1.500.  




    South Carolina
1.800.  





    Georgia
1.500.  




Attorney General
1.500.  







72.800.  


Members of the Senate and House of Representatives and their Officers.


Compensation to the Members of Congress, estimating the attendance of the whole number for six months, Viz:





Dolls. Cts.



Speaker of the House of Representatives,  at twelve dollars per day
2.190.  




Ninety four members at six dollars ⅌ day
102.930.  




Travelling expenses, computed at
 16.000.  






121.120.  



To the Secretary of the Senate one years salary
1.500.  




Additional allowance estimate for six months, at two dollars   per day
   365.  






1.865.  



Principal Clerk to the Secretary of the Senate, for the same time   at three dollars per day
547.50



Engrossing Clerk to ditto, estimated for the same time at   two dollars per day
365.  



Chaplain to the Senate estimated for six months, at   five hundred dollars per annum
250.  



Doorkeeper to the Senate, for the same time, at three dollars per day
547.50



Messenger to the Senate for the same time at two dollars per day
365.  



Clerk of the House of Representatives, for one year’s salary
1.500.  





Additional allowance, calculated for six months at two dollars   per day}

  365.  






1.865.  



Principal Clerk in the Office of the Clerk of the House of   Representatives, estimated for six months, at three  dollars per day
547.50



Engrossing Clerk for the same time, estimated at two  dollars per day
365.  



Chaplain to the House of Representatives, estimated for  six months at five hundred dollars per annum
250.  



Serjeant at Arms estimated for the same time at four  dollars per day
730.  



Doorkeeper of the House of Representatives, estimated  for six months at three dollars per day
547.5 



Assistant doorkeeper for do. at two dollars per day
365.  






129 730.  


Treasury Department


Secretary of the Treasury
3.500.  




Assistant of the Secretary of the Treasury
1.500.  




Nine Clerks, at five hundred dollars each
4.500.  





Messenger and Office-keeper
  250.  






9 750.  



Comptroller of the Treasury
2 000.  




principal Clerk
800.  




Ten Clerks at five hundred dollars each
5 000.  






7 800.  



Treasurer
2 000.  




principal Clerk
600.  




Additional ditto
500.  




Messenger and Office-keeper
100.  





Two Clerks appointed to count and  examine the old and new emissions of  Continental money and indents at 500 dollrs. ⅌ Ann.}

1 000.  






4.200.  



Auditor of the Treasury
1 500.  




principal Clerk
800.  




Sixteen Clerks to ditto at 500 dollars per annum.
8.000.  






10.300.  



Register of the Treasury
1.250.  




Three Clerks on the books and accounts of impost and  tonnage and excise accounts, at 500 dollars each
1 500.  




Two ditto on ditto of receipts and expenditures of  public monies
1 000.  




Twelve Clerks on the books of the six per cent, three per cent,   and deferred stocks, of the domestic and assumed debts,  including those necessarily engaged in filling up certificates,  forming dividends of quarterly interest, and doing other parts  of this branch of the Treasury records, 500 dollars each
6.000.  




Two Clerks on the books of the Loan Officers and General Loan Officers   business, 500 dollars each
1 000.  




Three Clerks on the books of the registered   or unfunded debt, including a Clerk employed   on the dividends of interests payable thereon  at 500 dollars each
1 500.  




Three Clerks on the books and accounts of the late government,  at 500 dollars each
1 500.  




One for keeping the accounts of the register of ships &c. &c. under   the Act for registering vessels, regulating the coasting trade   and other purposes therein mentioned.
500.  






14.250.  



Three Office keepers and Messengers for the  Comptroller’s, Auditor’s and Register’s Offices,  at 250 dollars each

750.  




Loan Officers.



For,  New Hampshire

650.  




 Massachusetts
1 500.  




Rhode Island
600.  




Connecticut
1 000.  




 New York
1 500.  




 New Jersey
700.  




Pennsylvania
1 500.  




 Delaware
600.  




Maryland
1 000.  




Virginia
1 500.  




North Carolina
1 000.  




South Carolina
1 000.  




Georgia
 700.  






13.250.  






60.300.  


Department Of State.


The Secretary of State
3 500.  




One Chief Clerk
800.  




Three Clerks at 500 dollars each
1 500.  




Clerk for foreign languages
250.  




Office keeper and Messenger
 250.  






6.300.  



Department Of War.


Secretary of the Department
3 000.  




Chief Clerk,
600.  




Six Clerks at 500 dollars each
3 000.  




Paymaster to the troops and Commissioner  of Army Accounts,
1 250.  




Three Clerks to do. at 500 dollars each
1 500.  




Messenger and Office keeper
 250.  






9.600.  



Board of Commissioners for the Settlement of the Accounts between the United States and the Individual States, viz:


Three Commissioners at 2250 dollars per annum
6 750.  




Chief Clerk
600.  




Eleven Clerks at 500 dollars each
5 500.  




Messenger and doorkeeper
 250.  






13.100.  



Government of the Western Territory.


District Northwest of the River Ohio.


Governor, for his salary as such, and for discharging the duties of Superintendant of Indian Affairs—Northern department
2 000.  




The Secretary of said District
750.  




For stationery, office-rent and printing patents for land, &c. &c
350.  




Three Judges at 800 dollars per annum
2 400.  





District Southwest of the River Ohio


Governor for his salary as such, and for discharging the duties of Superintendant of Indian Affairs-southern department
2 000.  




Secretary of said District
750.  




For Stationery, office rent &c. &c.
350.  




Three Judges, at 800 dollars per annum
2 400.  






11.000.  



Grant to Baron Steuben.


His annual allowance by Act of Congress
2.500.  


Pensions Granted by the Late Government.





Issac Van Vert
}
A pension of 200 dollars per ann. to each, pursuant to an Act of Congress of 3d. November 1780
}

John Paulding
David Williams


600.  




Dominique L. Eglize, per Act of Congress 8th. August 1782
120.  




Joseph Traverse, per ditto
120.  




Youngest children of the late Major General Warren,   per Act of 1st. July 1780
450.  




Youngest son of General Mercer, per Act of 8th April 1777, estimated at
400  







James McKensie,
}
per Act of 10th. of Sept. 1783 entitled to a pension of 40 dollars each, per annum
}

Joseph Brussels,
John Jordan,


120.  




Elizabeth Bergen, per Act of 21st. August, 1781,
53.33




Joseph De Beauleau, per Act of 5th. August 1782,
100.  




Richard Gridley, per Acts of 17th. November 1775, and 26th.   February 1781
444.40




Lieutenant Colonel Touzaid per Act of 27th. of October 1788
360.  






2.767.73






42.767.73



For Incidental and Contingent Expenses Relative to the Civil List Establishment


Under this head are comprehended firewood, stationery together with printing work, and all other contingent expenses of the two Houses of Congress, rent and office expenses of the three several departments, viz: Treasury, State, War, and of the General Board of Commissioners.




Secretary of the Senate, his estimate
4 500.  



Clerk of the House of Representatives, ditto
5.500.  



Treasury Department


Secretary of the Treasury, per Estimate
800.  




Comptroller ditto
300.  




Auditor ditto
873.33




Register, (including new books for the assumed debt) ditto
1 500.  




Treasurer ditto
850.  




Rent of the Treasury and taxes, ditto
650.  




Ditto of an Office taken for the Register and taxes
200.  




Wood for the department (Treasurer’s excepted)
600.  




Occasional and extra clerk in the several offices of the Treasury, estimated at 4 Clerks through the year, at 500 dollars each
2 000.  






7 773.33.  



Department of State.


Including the expense attending the collection of the laws of the several States, for publishing the laws of the first Session of the second Congress of the United States, for the collection of newspapers from different States, and gazettes from abroad, and for an index to the laws passed at the first, second and third sessions




   of the first Congress &c.
1 332.50.  



Department of War.


Secretary at War, per estimate
600.  




Contingencies for the officers acting as paymaster General   and Commissioner of Army accounts, per his estimate
100.  






700.  



General Board of Commissioners, as per estimate
750.  






20.555.83.




Dollars
328.653.56.


Treasury Department,Register’s Office, 4th. November 1791.
Joseph Nourse, Register



No. II
ESTIMATE OF THE SUMS NECESSARY FOR DISCHARGING CERTAIN LIQUIDATED CLAIMS UPON THE UNITED STATES, FOR MAKING GOOD DEFICIENCIES IN FORMER ESTIMATES, FOR AIDING THE FUND APPROPRIATED FOR THE PAYMENT OF CERTAIN OFFICERS OF THE COURTS, JURORS AND WITNESSES, AND FOR THE ESTABLISHMENT OF TEN CUTTERS.


His most christian Majesty has a claim on the United States, upon an Account settled at the Treasury, 28th. of February 1791, being for sundry supplies to the ships Confederacy, Dean and Saratoga, from the king’s magazines at Cape Francois, during their stay at said place, in the year 1781.




       Amount of said Account
29.029.68.



From which deduct a payment made on account from the   appropriation of 50.000 dollars granted by Congress for the   discharge of accounts finally settled at the Treasury
20.000.  



Leaves a balance to be provided for

9.020.68  


Oliver Pollock, late Commercial Agent for the United States at   New Orleans, has a claim on the United States, for sundry supplies,   for cloathing, arms, and other military stores under   the acts of Congress of 6th. February 1781, October 22d. 1782,   and 28th. September 1785, principal sum due 1st. July 1786,   as per account settled at the Treasury
81.657.94.



Interest thereon to 31st. December 1791
26.947. 8.





108.605. 2


To make good deficiencies in the last year’s estimate for the   Civil List establishment




Principal Clerk of the Senate from 1st. July 1791, to 31st December,   184 days, at three dollars per day
552.  



Principal Clerk to the House of Representatives, 184 days,   at three dollars per day
552.  



Engrossing Clerk to ditto, at two dollars per day
368.  



Engrossing Clerk to the Senate from 24th. October to 31st. Decr. 1791,   69 days, at two dollars per day
138.  



Compensation to the Secretary of the Senate, 69 days at   two dollars per day
138.  



Ditto to the Clerk of the House of Representatives, 69 days,   at two dollars per day
138.  



Deficient appropriation for the third Judge, district south   of the river Ohio
800.  



Ditto for the District of Vermont
660.  



Marshall of said District
175.  



To the Attorney General, additional allowance to his salary, granted   by an Act 3d. March 1791, for one year

400.  



Ditto to the Comptroller of the Treasury

400.  




Ditto to the Auditor

400.  



Ditto the the Register

  250.  






4 971.  


For so much short estimated in the last year’s appropriation for the   Register’s office, the number of Clerks being encreased by the   funding system, beyond the number then contemplated


500.  


Commissioners of Loans in the several States, for the payment of   such sums as they shall necessarily expend, for the hire of clerks to   assist in executing the duties of their several offices, and also for   stationery, on the settlement of their several accounts at the Treasury,   under the Act of Congress of 3d. of March 1791, estimated at

16.000.  



An additional sum may likewise be computed so as to extend   the allowance for necessary clerk-hire to the end of the year 1791, should   such be deemed expedient

 5.000.  






21.000.  


To make good deficient appropriations in the former grants of Congress for the contingent expenses of the several offices of the





Treasury Department.


The contingent expense of said department from 13th. September   1789, to 30th. September 1791, as per accounts settled at   the Treasury, to

10.070.71.



For the discharge of sundry accounts against the   department and for contingencies from 1st. October   to 31st. December 1791

 1.965.64.





11.036.35



Deduct the actual payment made from appropriations   heretofore granted }

 9.236.35.



Leaves to be appropriated to make good deficiencies of the   appropriations granted for the years 1789, 1790 and 1791


2.800.  


Additional expense which attends the enumeration of the inhabitants of the United States





The following Marshals have had their accounts settled at the Treasury, Viz;






For Maine, amounts to

1 796.13.





 New Hampshire

1 679.77.





 Massachusetts

2 892.18.





 Rhode Island

531.17.





 Connecticut

1 834.  





 Pennsylvania

4 958.33.





 Delaware

708.94.





 Maryland

2 622.22.





 Virginia

4 253.90.





 North Carolina

6 029.54.





 Georgia

 1 416.61.





28.722.79.





Estimate of the following States, the accounts whereof have not been settled, Viz:





 Vermont 1 700.






 New York3 500.






 New Jersey3 000.






 Kentucky1 700.






 South Carolina  3 000.






  12.900.  




41.622.79.



Deduct this sum provided for by a former appropriation
  21.850.  



Remains to be appropriated as a fund to make good   deficiencies }

19.772.79.


To Clerks of Courts, Jurors, Witnesses &c. for so much deficient in the fund provided by the Act which prescribes their payment from the monies arising from fines, forfeitures and penalties.







Amount of their accounts settled at the treasury
5.075.57.
}


Estimate for accounts not settled to 31. Decr. 1791
2,372.57.



7 448.14.



Deduct this amount discharged from monies arising

2.372.57



  from “fines, forfeitures and penalties”
2 448.14.



Leaves to be appropriated
5.000.  


For the purchase of Hydrometers for the use of the officers of the   customs and inspectors of the revenue
1 000.  


For arranging and fixing (in numerical order) into books to be prepared   for that purpose, the negociable certificates of the United States, which   have been, or may be hereafter, cancelled at the treasury. Three Clerks to   be employed in preparing, affixing and numbering the books, at   500 dollars each
1 500.  



150 books, paper and binding
800.  



Contingent expenses
  150.  



For expenses towards the safe keeping and prosecution

2 450.  


   of persons committed for offences against the United States


4 000.  


For the support and maintenance, and repairs of lighthouses,   beacons, piers, stakes and buoys


16.000.  


A farther deficiency in the approriations heretofore made for building   and equipping ten Cutters


  2 000.  


Total Dollars

197.119.49



Treasury Department,Register’s Office, 4th. November 1791.
Joseph Nourse, Register




No. III
ESTIMATE OF THE EXPENSES OF THE WAR DEPARTMENT FOR THE YEAR 1792.

Pay of the Troops.
Infantry—Two Regiments




Dollars. Cents


   1 Major General
at
125
dollrs. per month
1 500.  


   2 Lieutenant Colonels Commandants
 60

1 440.  


   6 Majors
 40

2 880.  


   1 Quarter Master
 60

720.  


   2 Inspectors
 30

720.  


   1 Aid de Camp
 40

480.  


   1 Brigade Major
 40

480.  


   1 Chaplain
 50

600.  


  24 Captains
 30

8 640.  


  24 Lieutenants
 22

6 336.  


  24 Ensigns
 18

5 184.  


   2 Paymasters
  5

120.  


   6 Adjutants
 10

720.  


   6 Quarter Masters
  5

360.  


   2 Surgeons
 30

720.  


   8 Surgeons mates
 24

2 304.  


  96 Serjeants
  5

5 760.  


  96 Corporals
  4

4 608.  


   6 Senior Musicians
  5

360.  


  42 Musicians
  3

1 512.  


1584 Privates
  3

 57.024.  



   Dollrs
102.468.  

Artillery—One Battalion

   1 Major Commandant
at
 45
dollrs. per month
540.  


   4 Captains
 30

1 440.  


   8 Lieutenants
 22

2 112.  


   1 Adjutant
 10

120.  


   1 Quarter Master
  5

60.  


   1 Paymaster
  5

60.  


   1 Surgeons mate
 24

288.  


  16 Serjeants
  5

960.  


  16 Corporals
  4

768.  


   1 Senior Musician
  5

60.  


   7 Musicians
  3

252.  


 264 privates
  3

  9.504.  





 16.164.  





pay of
{
Infantry


Artillery




102.468.  



 16.164.  



 Dollars,
118.632.  


The troops on the old establishment, amounting to 430, for which the difference of pay to be added to the new establishment, which for the aforesaid 430 non commissioned officers and privates, amount to
 10.640.  



   Dollars,
129.272.  



            
              
                Deductions.
              
              
                For Clothing.
              
              
                112
                Serjeants,
                at
                1
                dollar
                40
                Cents per month
                1881.60  
                
              
              
                112
                Corporals,
                at
                1
                
                15
                
                1 545.60  
              
              
                7
                Senior musicians
                1
                
                40
                
                117.60  
              
              
                49
                Musicians,
                90
                
                529.20  
              
              
                1848
                privates
                90
                
                19.958.40  
              
              
                
                24.032.40  
              

For Hospital Stores.

2128
non commissioned officers and privates at 10 cents pr. month
2 553.60.  




26.586.  



pay of the Troops
Dollars
102.686.  







Subsistence.


Rations.


 1 Major General
at
15
rations per day
5 475.  


 1 Lieutenant Colonel, Commandant, with  the emoluments of a Brigadier General
12

4 380.  


 1 Lieutenant Colonel Commandant
 6

2 190.  


 7 Majors
 4

10.220.  


 1 Quarter master
 6

2.190.  


 2 Inspectors
 3

2 190.  


Aid de Camp
 4

1 460.  


 1 Brigade Major
 4

1 460.  


28 Captains
 3

30.660.  


32 Lieutenants
 2

23.360.  


24 Ensigns
 2

17.520.  


 2 Surgeons
 3

2.190.  


 9 Surgeons mates
 2

6.570.  


Or money in lieu thereof, at the option of the said Officers a  the contract price at the posts respectively, where the ration  shall become due



2128 Noncommissioned officers and privates, at one ration per day
776.720.  



   Rations
886.585.  


886.585 rations, at 13 ½ cents per ration
   Dollars
119.688.97






Clothing


2 128, non commissioned officers and privates,


  272 Contingencies.


2 400. Suits of Clothing at 20 dollars per suit
   Dollars,
48.000.  





Forage.

 1 Major General
at
20
dollars per month
240.  


 1 Lieutenant Colonel with the   emolument of Brig: General
}
20

192.  


 1 Lieutenant Colonel Commandant
12

144.  



 7 Majors
10

840.  


 1 Quarter Master
12

144.  


 1 Aid de Camp
10

120.  


 1 Brigade Major
10

120.  


 2 Inspectors
10

240.  


 2 Surgeons
10

240.  


 9 Surgeons mates
 6

648.  


 7 Adjutants
 6

504.  


 7 Quarter Masters
 6

504.  


 3 Paymasters
 6

  216.  





 4.152  


Hospital Department.


For medicines, instruments, furniture and Stores for the Hospitals
 6.000.  

Quarter Master’s Department.

Including the transportation of the recruits to the frontiers, the removal of the troops from one station to another, the transportation of clothing, ordnance and military stores for the troops on the frontiers; the necessary removal of ordnance and military stores; the hire of teams and pack horses; the purchase of tents, boats, axes, camp kettles, boards, firewood, company-books, stationery for the troops,



  and all the other expenses in the Quarter Masters department
50.000.  




Ordnance Department.


For the salaries of the Storekeepers at the several Arsenals.




Viz:





Springfield (Massachusetts)

480.  






Fort Renssellaer, and it’s dependencies, (New York)
120.



Subsistence at one dollar per week
 52.








172.  



West point (New York)
480.  



Philadelphia (Pennsylvania)
500.  




Carlisle ditto

60.  




Fort Pitt ditto

360.  



New London, (Virginia)
430.  




Manchester ditto

50.  



Charleston (South Carolina)
100.  



Three assistants, one at Springfield, one at Westpoint, and one  at Philadelphia at 15 dollars per month each
540.  



               Not included in former estimates

3.172.  


The Salary of Storekeeper at Fort Pitt from 15th. of February  to 31st. Decemr. 1791, at 30 dollars per month
315.  



The Salary of the Storekeeper at Carlisle from 25th. October 1789,  to 31st. December 1791, at 5 dollars per month
130.83⅔





445.83⅔



Rents


Philadelphia
666.66⅔



New London
350.  



Manchester
 66.66⅔



               Not included in former estimates

1 083.33⅓


Rent at Manchester from 10th. June 1787, to 31st. December 1791, is four   years six months and twenty days, at the rate of dolls. 66. 66⅔ per annum

303.48


Laborers at the several Arsenals,
400.  



Coopers, armorers and carpenters, employed occasionally   at the several Arsenals
600.  





1.000.  


Ten armorers, at five dollars per month

600.  


Two conductors of military stores at the rate of twenty five dollars   per month, including rations,

 600.  



Dollars,
7.204.65.






Invalids.
The annual allowance of the Invalids of the United States, from 4th. March 1792, to 4th. March 1793.


   New Hampshire
4.074.66⅔


   Massachusetts
12.721. 8


   Rhode Island
2.981.  


   Connecticut
7.227.50


   New York
16.188.  


   New Jersey
4.474.26⅔


   Pennsylvania
16.149.32


   Delaware
2.016.  


   Maryland
6.678.  


   Virginia
9.443.33⅓


   North Carolina
886.  



   South Carolina  conjectural

4 000.  


   Georgia
  624.44



Dollars
87.463.60⅔


Contingencies of the War Department.


For Maps, hiring expresses, allowances to officers for extra expenses, printing,   loss of stores of all kinds, advertising and apprehending deserters
20.000.  


Monies due for Former Services, Being Pay and Subsistence of Sundry Officers of the Late Army of the United States, and For Pay of the Late Maryland Line, for Which no Appropriations have been Made.



Pay and subsistence of Jeremiah Green, surgeon’s mate, quota of Rhode Island,  raised under the Act of Congress of the 20th. October 1786
228.  



Subsistence due to John Elbert, surgeon’s mate to the late 5th. Maryland,  regiment, for 1782 and 1783
76.85


Pay due Lieut. James Simmons of Colo. Washington’s Dragoons, for January,  February and March 1782
100.  


Pay of sundry officers of the late Maryland Line, for balance of pay  due them for 1782 and 1783, as per statement of 10th. July 1787
406.66.


Pay for the non-commissioned officers and privates of said line, for balance  of four months pay of 1783, per said Statement
9 678.85.



Dollars
10.490.36.

Indian Department.

The expences in the Indian department for the various objects thereof, in the year 1791,   as per accounts
23.424.71


Balance on hand of former appropriations, 30th. March, 1791
 9.000.  


Balance to be provided for the year 1791
14 424.71.


For the year 1792.





There will probably be required, for the various objects of the Indian department,   for the ensuing year, the sum of
}



25.000.  



Dollars
39.424.71.


Estimate of the Expenses Which have been Incurred For the Defensive Protection of the Frontiers Against the Indians, During the Years 1790 and 1791, By Virtue of the Authority Vested in the President of the United States, by the Acts Relative to the Military Establishment, Passed the 29th. September 1789, and the 30th. April 1790, and for Which no Appropriations have been Made.
Accounts Actually Produced.
Pennsylvania.


Alleghany Militia 1791.

Dollars. Cts.

From 22nd. March to 22d. May, 1 Captain, 2 Lieutenants, 1 Ensign,   5 Serjeants, 4 Corporals, 76 privates

1 346.96


Westmoreland Militia 1791.


The payrolls, not being correct, were withdrawn, conjectural

2 301. 4


Washington Scouts 1790.


Four men, aggregate 325 days

297.85


Monongalia Militia 1791.


From 13th. April to 12th. July, 1 Ensign, 2 Serjeants, 19 privates

231.60


N:B: 17 men, who left their posts, not included.




Virginia


Randolph Militia 1791.


From 10th. May to 22d. August, 1 Captain, 1 Lieutenant, 1 Ensign,   3 Serjeants, 2 Corporals, 48 privates

1.295.40.



Ohio Scouts 1790.


Eight men aggregate, 864 days

792.  


Harrison Scouts 1790.


Eight men aggregate, 808 days

740.66⅔


Kenhawa Rangers and Scouts
1.163.66⅔


Mason Scouts 1790.


Twelve men aggregate 587 days

538. 8.


These men were not all in service at the same time




Jefferson Scouts 1790.


Fourteen men aggregate 746 days

682.16.


These men were not all in service at the same time




Lincoln Scouts 1790.


Four men aggregate, 376 days

344.66⅔


Monongalia Scouts 1790.


Six men aggregate, 566 days

518.82


Mercer Scouts 1790.


Four men aggregate 394 days

361.16.


Woodford Scouts 1790.


Four men aggregate, 351 days
321.74



Rangers 1790.


Fifteen men, 28 days each
90.25



Militia 1791.


From 29th April to 3d. July, 1 Major, 1 Captain, 1 Lieutenant 1 Ensign,   4 Serjeants, 3 Corporals, 56 privates—pay
695.30.





1.107.29


Madison Scouts 1790.


Six men aggregate, 233 days

213.58.


Bourbon Scouts 1790.


Eight men aggregate, 384 days—Pay
320.  



The Scouts are a species of patroles, who are the best hunters or woodsmen of the frontiers, and are advanced constantly to discover the traces of the Indians. From the great danger and fatigue of their services, they have been in the habit of receiving from the State of Virginia 5/6ths. of a dollar per day, while employed. They were adopted for a short space of time, by the general government, on an exigency during the spring of the year 1790, as a more efficacious, satisfactory and œconomical expedient, than calling out the militia promiscuously.




Militia 1791.


From 6th. May to 11th. July, 1 Captain, 1 Lieutenant, 1 Ensign,   3 Serjeants, 43 privates—Pay
446.49




Rations, including the rations for the Militia of Woodford   above mentioned
393.60.





1.160. 9.


Territory of the United States Northwest of the Ohio.


Washington Militia 1791.


Stationed at Waterford


From 1st. July to 25th. July, 1 Ensign, 1 Serjeant, 1 Corporal,   15 privates—Pay
60.  



Stationed at Marietta 1791.


From 1st. July to 20th. July, 1 Captain, 2 Serjeants, 2 Corporals,   38 privates—Pay
108.  



Stationed at Belleprè 1791.


From 1st. July to 22d. July, 1 Lieutenant, 1 Serjeant, 1 Corporal,   20 privates—Pay
69.76.



Stationed at Marietta 1791.


From 7th. January to 31st. March, 1 Lieutenant, 2 Serjeants, 1 Corporal,   30 privates—pay and rations
640.18.



1791—From 1st. April to 1st. July, 1 Captain, 1 Lieutenant, 1 Serjeant, 1 Corporal,   36 privates.—pay and rations
625.41.



Stationed at Belleprè 1791.


From 9th. January to 1st. April, 1 Captain, 1 Serjeant, 1 Corporal,   22 privates—pay and rations
461.58.



1791—From 1st. April to 1st. July, 1 Lieutenant, 1 Serjeant, 1 Corporal,   18 privates—pay and rations
362.36.



Stationed at Waterford 1791.


From 10th January to 31st. March, 1 Ensign, 1 Serjeant, 1 Corporal,   20 privates—pay and rations
338.76.



1791—From 1st. April to 30th. June, 1 Ensign, 1 Serjeant, 1 Corporal,   16 privates—pay and rations
222.60.



Stationed at Fort Harmer 1790.


From 28th. September to 9th. of November, 2 Serjeants, 2 Corporals,   26 privates—pay
134.40.





3.023. 5.


Territory of the United States North-West of the Ohio.


Lieutenant Colonel Sproat, his pay from 1st. October, to 5th. November   1790, and from 2d. January to 20th. July 1791

456.  


Fort Knox Militia.


These companies were under the command of Majr. Hamtramck.




1 Major and 1 Adjutant included.




26 and 33 days service—2 Lieutenants, 1 Ensign, 2 Serjeants,   42 privates—pay
156.36.



26 and 33 days service—1 Captain, 1 Lieutenant, 1 Ensign, 2 Serjeants,   45 privates—pay
240.86.





397.22.



Territory of the United States, South of the Ohio.


Davidson and Summer. 1790.


At different periods—1 Captain, 1 Serjeant, 35 privates—pay
239. 2.



Rations . . .
129.16.





368.18.


A conjectural estimate of the expense of the Militia, called out by virtue of the orders of the President of the United States, on the 10th. of March 1791, at a time of great alarm upon the frontiers, and before any arrangements of levies could be raised and brought forward for their protection. The accounts of the actual services not being yet produced.




This estimate comprehends the several counties, from Fort Pitt to the falls of the Ohio, the counties of Russell, Wythe, and Washington in Virginia and the counties on the territories of the United States south and northwest of the Ohio, not included in the foregoing estimate,

20.000.  


Dollars,

37.339.48.


Recapitulation


Pay of the troops

102.686.  


Subsistence

119.688.97.


Clothing

48.000.  


Forage

4.152.  


Hospital Department

6.000.  


Quarter Masters department

50.000.  


Ordnance department

7.204.64.


Contingencies of the War department

20.000.  



Stated annual expenses


357.731.61.


Extra expenses—Annual allowance to invalids,
87.463.60⅔



Monies due for former services for which appropriations   have not been made
10.490.36.



Indian department
39.424.71.



Expenses incurred for the defensive protection of the frontiers,   for which appropriations have not been made
37.339.48.





 174.718.15⅔


Dollars,

532.449.76⅔



War-Office, October 27th. 1791.
H: Knox. Secretary at War.

Treasury Department,Register’s Office, November 4th. 1791.
I certify, that the within Statement is a true copy of the original estimate filed on record in this Office.
Joseph Nourse, Register.




No. IV
General Estimate for the Services of the Ensuing Year.


Civil List.


For compensation to the President, Vice President, Chief Justice,   and Associate Judges
51.500.  



Ditto to the District Judges
21.300.  



Members of the Senate, House of Representatives and their Officers
129.730.  



Treasury department
60.300.  



Department of State
6.300.  



Department of War
9.600.  



Board of Commissioners
13.000.  



Government of the Western Territory
11.000.  



Grant to Baron Steuben
2.500.  



Pensions granted by the late Government
2.767.73.



Incidental and contingent expenses of the Civil List Establishments
 20.555.83.





328.653.56


Extraordinaries.


For discharging certain liquidated claims on the United States
117.625.70.



To making good deficiencies in the civil list establishments
49.043.79.



Clerks of Courts, Jurors, Witnesses &c.
5.000.  



Maintenance of lighthouses, and repairs
16.000.  



Keeping prisoners
4.000.  



Arranging the public securities
2.450.  



Purchase of Hydrometers
1.000.  



Building and equipping ten cutters
  2.000.  





197.119.49


War Department.


Stated annual expenses
357.731.61.



Annual allowance to invalids
87.463.60⅔



For former deficient appropriations
47.829.84.



Indian Department
 39.424.71.





  532.449.76⅔ 


Dollars,

1.058.222.81⅔.



Treasury DepartmentRegisters Office, 4th. November 1791.
Joseph Nourse, Register.


